Citation Nr: 1760646	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a permanent total disability rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at hearing before the undersigned in August 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been entitled to a 100 percent schedular rating for his service-connected disability since October 21, 2011.  He was recently granted a 100 percent rating for major depressive disorder and special monthly compensation at the housebound rate, effective January 14, 2016.  He seeks a permanent total disability rating.  He has submitted a favorable decision from the Social Security Administration (SSA) to support his claim for a permanent total disability rating.  Although a favorable SSA decision only requires a showing that the functional impairment resulting claimant's disabilities be expected to last for a continuous period of not less than twelve months, the Board finds the favorable SSA decision provides some support for the Veteran's claim for a permanent total disability rating and triggers VA's duty to provide an examination to obtain an opinion addressing whether the current level of impairment resulting from his service-connected disabilities is reasonably certain to continue throughout his life.  See 38 C.F.R. § 3.340 (2017).

Further, there is no indication the AOJ has requested the Veteran's full file from the SSA.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any records that may be available from the SSA regarding the Veteran's application for disability benefits.

2.  Schedule the Veteran for an examination to obtain an opinion addressing his claim for a permanent total disability rating.

The selected examiner must provide an opinion addressing whether the current level of impairment resulting from the Veteran's service-connected disabilities is reasonably certain to continue throughout his life.

The examination report must include a complete rationale for the opinion provided.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

